Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 1 of 7

EXHIBIT 2
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 2 of 7

Fa Siew REPORT OF PERSONAL INJURY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- kh ther! a (ON SSA PROPERTY)
[><] PASSENGERATRON [| VESSEL EMPLOVEES

} BS] vesser | .J PARKINGLOtT [ 7] TERMINAL AREA |__|“ OTHER (Explain Botow)
. =
NAME: get Eo ee 0
LMAILING ADDRESS: "SA a
ciry: Sen... , STATE; EEE" ZIP; "| eHONE ¥ ee...
Dato of Sime” ee) a9 Mariel Status: SSA Occupation: _

 

 

“Nearest relative/relationship: (To be filed OUl by Passonpere/Patrong only) = Thp Capers, —

    

 

 

 

 

 

 

 

ak : a A
Name: . . ae ~ —_____ Address: jalgiieammetonmmmesnecttme '
= ees AT scope
M DATE OF INJURY: _Octpheae 6, 201! Time: 1° 4S amsém)
J LORATION:
u vessetimw Zao — Trip # W228) Terminal: ———>__ Pasking Lot"~_ | gus
R) omer, W/O ==
¥

 

 

 

Describe how inju occurrad:
: ¥ FerwGrerck ty AG

— toh Area ae
— —_ Pan Me od éinaae.d ey Ay = = C4 vente.)_ :
kag ch VADs nook S
Witness, If any: .. Reported (0; Pras Date: 10/6. / UN

t

N

F

0

7 Describe injuries, if any: (Z) ~- hand Haun. bo ——_ Swellin
A :
T

|

0

N

 

= : b Wilt anneain 6 Vind sw Hart
Was ambulance cated? 1h) O.IYES, was injured party wansported () hispitar? tyes, hospital name & adttess:

 

 

 

lla seen, ==

Did Inked party make a elatement 45 to cause of scedan! (YES, what statement ‘and ta whom?

VOROP HK / Deeg

[ CREW MENIBER/EMP} OYEE: — _ —s
Did the employee return to work? Lhe, W YES -Whan

weetone corer roo.
a+ WOU Be Ce BYU S106, Ono \—\ |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Injured Seaman must sign here: 97 fy a —____ Date: _ |
———— cee = eee
It injury was on “Wee ae by Master ot Veased, otherwise Agent, Mansyer or Supervisor,
| signa on Position: C ae\ * Nate: 1O/@ [ il |

se hn

 

ROUTING: While - Human Resources Office i 4 /
Canary - injured Party | 7
DEVICEN AeAAR Pint Beeman
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 3 of 7

qestenate REPORT OF PERSONAL INJURY
ithe , {ON SSA PROPERTY)

 

 

 

 

 

futons.
[x] PASSENGER/PATRON VESSEL EMPLOYEES
| (JONES Ant}
(SZ) vesseu = £7] pARKINGLOT TERMINAL AREA =| | OTHER (Explain Bslow)

 

 

 

 

 

NAME: ee ae
a i

+
= 7 7
atts .

MAILING ADDRESS: ©. Fa MEARE a
CITY: ocmnceel STATE ORS 2iF QO | PHONE + semanas. <
Dale of Birth apie» 72. Marital Stal” ssa Occupation: 19 /A.
Nearest relalive/relationship: (ia be illed oui by PassengersPatrona only)

Name: _\ "aaa. Citusteawd. Address: aan

 

 

 

 

 

 

 

 

 

 

 

BOP
DATE OF INJURY: Now, 2oT* Jo \ 4 | TIME: 1 *_\5"_G>pm
LOCATION:
vesseLMV co Ne Tap # 0) Termina Parking Lot: Busw.
Other: ...

ee a meee woudl Com Hows crea At ed beyse\§

© boos To Wouresse’ eres wavs Dens hoo Crave,
door Slawmiure A Ooo wilt VWerms ok Thun ba,

Wilness, if any: ____ - . Reported to: — Date:

fi igs, if any: e
oom Pe inleries. OM Comets | 290 O89 “CAG te at nsor let eon) 3

~_ Vaiust @ yoo. \ AS.
HYVES, hospital name & address:

| Co" og = timate \ KSanotoetie .
Did injured party make a stateme) as lo Cause of accddant, # YES, what Slalement and to whom’?

C2 eles J’ |

| CREW MEMBERVEMPLOVEE: 1D J,
FYES ~ When

Did the employee return to work?

Additional remarks: . :

Stated, etaladiacd, 1cet
——— ec — ——— i al
[ Injured Seaman must sign here: A Dale;

Se i ee Se

===

 

 

 

 

 

 

 

<u we

 

 

 

 

 

 

 

tn rl

<“O-~-HA>rez07 onze ~

 

 

 

 

 

 

 

 

 

 

es “

Vt Injury wae on voaaal - report te to be signed by Master of Vesual, otherwise Agent, Manager or Supervisor,

 

 

| Signature! ON Woe —— Position: Comma Data:

ROUTING: White - Human Resturces Otfica -
Conary - Infurad Party
REVISED 8-2005 Pink - Preparer Nov

 

 
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 4 of 7

TueSinete REPORT OF PERSONAL INJURY
jubhor ithe r thy (ON SSA PROPERTY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“TS PASSENGER/PATRON : [] VESSEL EMPLOYEES _|
(SONES Aci)
| (S<] vesset [ PARKING LOT | TERMINAL AREA ["~] OTHER (Explain Balow)
NAME: “SSUES os
“ : eg a os = Sapna ed
MAILING ADDREss: = “Gaye. SSS ,
crry: es = a STAT mm . cP; Gar, PHONE +i Saree
; sag Sy pee +
Date of BAF OOF parte status:ZA_ SSA Occupation; __/U4.
Negreat rata. . - ta ae era/Patrons onli ace 10%
es... i oa 3 TF oanat,
‘Name: ‘ea = i. Address:-
1 DATE OF INJURY: Se time: /C2O __ ang (Gag)
J
U | VESSEL: my - KAGLE Trip # / Terminal: ra hy fA Parking Lot: Bus # /
4 Other:
Deseribe how Injury Seuien DOO f. was Ley 40 ¢ OAS U MSSENG ERS na)
, by J MNOTHER. YERSON 1) FT T OP FARILY Yi SIDE G2 DK Feud)
FLAEADING- OU TEIDE,
© | Witness, if any: SMOLHEG reper to; Aiea Le igh — Date: HEL LZ.
n Describe injuries, i if any: Fe: A t PMS ty- & } we EL KEEP); ee 2 AMD USE rbd,
A Liskin _ Sh as a
Tt fag ambulance cated? 7) WYES, eel ay nl on YES, hospital name & address
1 | CAPE CHES LOO MOS ITAL, dey pny é 6,1 E260/
o “Did injured par a Fe enay ause a = WYES, what Blatement and to and lo whom?
N | Ob7 HER ot pe of i _MPE THE SOME EC)
Did the employse reiurn fo work? — __ s HYES - When —= - ;
— remarks: ~~ — : ome |
lt Injured red Seaman n must ustent here: Date: a _|

 

 

= aan

U Injury wae Fire ips een by Master of Vasasl otherwlae Agua zn
Soi neon nn aeons ey = 0 fale: Te Llam a

ERO ace

 

 

ROUTING: White - Human Resources Otfica
Canary - injured Party ig
REVISED 8.2005 - Propater Gy a) f SSA B05
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 5 of 7

The Sie REPORT OF PERSONAL INJUAY
tho r Ly (ON SSA PROPERTY)

 

 

 

[X] PASSENGER/PATRON VESSEL EMPLOYEES
| WONES Act}

 

 

 

 

 

(2°) VESSEL _ | PARKINGLOT | | TERMINAL AREA | OTHER (Explain Below)

 

 

 

 

 

 

ma A er,
MAILING ADDRESS: ” SMES i ie SS ae

 

 

 

 

CITY: “Gime maser, = __STATE: / eEaSAPs Whee, PHONE:
Marita! Status: SSA Occupation:

 

 

 

 

 

Nearest eae : {To be filled out by Passengers/Parons only)

aes = =: Address O A737 7= cee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t * G ‘) *
ny LATE orsuRy: “/ (3/20/72 te: L550 _ awyou
J . poe iad ON;
U vesse:mv KAGE Trip # ws Terminal; Parking Lot; Bus #
; Other: .
ee vig if "Bean aed wt STABMO AFD Ex, T WbeR

j
ne EtG ERE PCH ORS (MS ide OFBOOR . UGE
F
O | Witness, if any: ALLEL tk ~__ Reporied to: Yiu = Date: G- 3-72
ap omreebnetes aM ge a Ltkttiral O Paisiae UP shag pa!
Al dutysed eel UOT VAL ' Senseo oo wy T NL _ _
T Was anne eave Ki WVe8, was ojured party Wersporied lo hosplay? , IVES, hospital narne & addiess”
| MATHER  s7THITeS SHEtLUCEL GO Fo Nee 2/TAL
© | Did injured perty make a staiement as to cause of accident, HYES, mars statement and to whom?”
Ni

CREW MEMBER/EMPLOYEE:

Did the employee return to work? . IFYES - When _|
| Additional rernarks: — “7
| Injured Seaman must Sign here: Date: _|

 

 

 

 

 

re Se

 

 

 

if Injury waa on vesect - report Ie to he — nd by Master of Vessel, otherwise Ags vd or Supervigor,

} Signature: f “LNG - fe; Nh OM Position: LET ate hfe

$$ Lestpnco o/ —f-
Canary - Injured Party
REVISED 8.2004 "ok: Praperge SEP 5a S5A ans

SS

 

ROUTING: White + Human Resources Office

 
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 6 of 7

REPORT OF PERSONAL INJURY
(ON SSA PROPERTY)

 

 

 

———
ee -
| [XS PASSENGER/PATRON

VESSEL EMPLOYEES
fONES Act

=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ‘po _vesse_ PARKING LOT TERMINAL AREA OTHER (Explain detow)
yd

NAME: EY SE sere —

MAILING ADDRESS: ESS er SESSis eee oy

city: Sage STATE: “SeagZiP: GRU, PHONE y . SES “tl

DateofBirth;_» ey, 2009 manta Siatus; 5” SSA Occupation: See

 

 

 

 

 

Neares! relative/relationship: (Ta be filled out by Passengers/Patrans anty}

Coy K mumicemo ~
Address: _ Ko oO SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: ee
a i

y DATEOF INJURY: = S3// o TA 13 Time: 72S” api) |
d LOCATION,
U | VESSEL: Mrv Eee Trp # Terminal: Parking Lol Gus *
F | oer: UNO ARY Marr 7p Hy IN Aiprots Hage
¥

Describe how injury occurred’ jj VAéve. DER TInS Peon PuneNTS, THE
i oy Che rls Mane by zane LOR MAY , O8 beck, S7ED
FL Sie, Chen Hyg) _ _!
O | Winess, if any: LBRONTE Reported to: _ Date
8 Describe injuries. # any, DOR eros DO ov THEm Fiéee. TIS. Vv ee
BO Miles, MNEOICAL RYWRT 70 Fellau’ om Mash tol
T Vii ambuane ated e" > HYVES, was: Nured party bangnaried ty Ngsna! 7 Ves . VES, hospilal name & address:
\| Ce  agv Meas Anns a,
oO “ Ajured partly make # elena ce Bip nye LL |
Ni an ; ee

CREW MEMBER/EMPLOYEE: ee oO Oo

Did the employee return to work? HWYES Me a _ _ _

‘Additonal remarks:

Met ben} WAS Lr), (a- LF Keer, Seas /- 247- FAR,

Prepared y by SSA speramerAones Coad a : Position: » train’ _ Date: Bila Les ]

 

 

sone uae ——... _

If Injury was on A. report is to be signed by Master of Vessel, other wise Agent, Manager o or ‘Supervisor, }

Signature’ Lunes @ . Carmel Date: S/n Y/i3

on |

f 1 { faa

&] t

oF

S
Case 1:17-cv-10432-DJC Document 63-2 Filed 12/17/18 Page 7 of 7

Fn Steal REPORT OF PERSONAL INJURY
kh hort dy {ON SSA PROPERTY)

 

Sano an

PASSENGERVPATRON 1 VESSELEMPLOYEES — , |
{ON NES | Ach

a anaaiainae — ee gee a

 

 

Vessel PARKING Lor TERMINAL AREA [> OTHER [Explain Beton

 

 

 

| NAME: = heaven Arvore ep,

7 ee
WaLinG ADDRESS SA terry 37 © ek asec. i
ciry: New Ve (sS stare: vy 21900 a PHONE #37 - Bes". /940

 

 

[Dae of Biri; C7 118 18 1% {Manta siaus SS SSA Occupation: NO _ |

 

ay ————— —alnnnRETRE

 

Nearest felative/talationship: (to be tied oui by PasaengersiPalrons only)
Nama" WTKR. eee _Atersex B Address:

 

| DATE OF INguAY: — 7 _ - TIME: AMI PR
rGVGV—————e—eeeeee a ee ——

LOCATION |
vessenmy FRG K€ Top & Terninal Parking Lot Bus 4 |

 

| Other:
———s how Thuy osconea ee

 

“Woe Z~

 

 

wl ee LM8 Cheat 9 "Tivo Fie ot
F |
G | wi Witness, Hany: Reported to: Date;
/ i Des escribe Injuries, ilany: 29 DL Fwe, cur Bab |
Oe eg eee |
+ | vos Bevbgutanan caked? )2S— IVES. was injured party raagpanod to hospkal? FF = YES noaptot name g adda
1 | i Bw Lt ve"
QO) os » stat act ; of ee SOM VES wenas cistnmen: and te veo
N{  -eeot eros pt WJ  Pittey
i GREW LOYE 7 _ -
2 Nir hi ECC rel work NYE |
[At remanl -
: _ 7 : 7 Bi : - : - \
| IW njory was on vessel rey Fis to be signed by Master oi ‘ossal, otherwise Ag sit Manayer or Supervisor .
| = c = Leaman Te ea a tt,

Punt « {nf Gold - Prep: an SSA HOS
